Case 2:20-cv-06975-MWF-JPR Document 1 Filed 08/03/20 Page 1 of 11 Page ID #:1
                                                                FILED
                                                      CLERK, U.S. DISTRICT COURT


                                                         AUG - 3 2020
                                                    CENTRAL DISTRICT OF CALIFORNIA
                                                                RS
                                                      BY: ___________________ DEPUTY
Case 2:20-cv-06975-MWF-JPR Document 1 Filed 08/03/20 Page 2 of 11 Page ID #:2
Case 2:20-cv-06975-MWF-JPR Document 1 Filed 08/03/20 Page 3 of 11 Page ID #:3
Case 2:20-cv-06975-MWF-JPR Document 1 Filed 08/03/20 Page 4 of 11 Page ID #:4
Case 2:20-cv-06975-MWF-JPR Document 1 Filed 08/03/20 Page 5 of 11 Page ID #:5
Case 2:20-cv-06975-MWF-JPR Document 1 Filed 08/03/20 Page 6 of 11 Page ID #:6
Case 2:20-cv-06975-MWF-JPR Document 1 Filed 08/03/20 Page 7 of 11 Page ID #:7
Case 2:20-cv-06975-MWF-JPR Document 1 Filed 08/03/20 Page 8 of 11 Page ID #:8
Case 2:20-cv-06975-MWF-JPR Document 1 Filed 08/03/20 Page 9 of 11 Page ID #:9
Case 2:20-cv-06975-MWF-JPR Document 1 Filed 08/03/20 Page 10 of 11 Page ID #:10
Case 2:20-cv-06975-MWF-JPR Document 1 Filed 08/03/20 Page 11 of 11 Page ID #:11
